DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
In Claim 16 (line 3) it appears that the phrase “separator each begins on each” should instead read as --separator begins on each-- to improve the grammatical form.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lindell et al. (US 6,005,455) of record in view of Niiranen (US 2017/0084977) of record.
Lindell (e.g. Figs. 1-5) teaches coaxial filter including: a housing forming a receiving space having a trough (e.g. 30) formed by a unitary half housing/base (e.g. 310) having front and sidewalls which is capable of being cast, extruded, or milled since it is a unitary piece of metal 
 However, Lindell does not explicitly teach the bridge is divided into connecting sections with some sections being offset from each other and different distances from the sidewalls that are parallel to the bridge sections and thus the resonator conductors extend from the bridge sections at different length.
Niiranen (e.g. Fig. 1 and Fig. 7) teaches bridging sections (e.g. 120, 122, 124) that are offset from each other parallel to side walls such that the resonator conductors extend from the bridge section points at different lengths (i.e. the lengths of the resonator conductors from the coupling bridge sections to their open ends are different between some of the resonators).
.
Response to Arguments
Applicant's arguments filed 7/29/21 have been fully considered but they are not persuasive. 
Regarding new claim 23, Applicant argues that Lindell does not teach that the pedestal extends over at least 50% along the length of a sidewall, and that Lindell’s ridge pedestal (50) extends over less than 50% along the length of the outer wall that runs along the entire bottom of the upper surface (20).
This argument is not persuasive. Lindell teaches a recess/trough receiving space (e.g. 30) and the housing forms the recess/trough space by having walls of the trough including the ridge sidewall (50). Since the housing includes the walls that form the recess these portions forming the sidewalls of the recess can be considered the sidewalls of the housing as it pertains to (i.e. described in) the claim language as nothing in the claim requires the sidewalls to be the entire length of the device as it appears applicant is arguing. As a result of the Lindell sidewalls being considered to be the ridge (50) and the opposite trough forming wall portion, the filter, the .
Allowable Subject Matter
Claims 9 and 12-20 are rejoined 
Claims 1-3, 5, and 8-21 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843